 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe conclude that McDonald's voting in union elections constitutesinterference in the internal affairs of the Union and is violative of Sec-tion 8(a) (2) and (1) of the Act.eWe therefore affirm our originalfinding and order' respecting the voting activity of McDonald and theresponsibility therefor of Goss Mechanical Contractors Company, hisemployer.MiER BROWNtook no part in the consideration of the above Sup-plemental Decision and Order.11Nassau and Suffolk Contractors' Association, Inc., and itsmembers,118 NLRB 174,184, 187;Anchorage Bu8inessmen's Association, Drugstore Unit, and its Member Employers,etc.,124 NLRB 662.7 DetroitAssociationof PlumbingContractors,126 NLRB 1381, at 1384-1386.'NationalWelders Supply Co., Inc.,Lee Associates,Inc., Investi-gations, Inc., R.E. Lee,and W.B. Crider,Jr.andInternationalUnion of Operating Engineers,Local No. 465,AFL-CIO.CasesNos. 11-CA-1458 and 11-CA-1662. August 2, 1961DECISION AND ORDEROn March 21, 1961, Trial Examiner. Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings'of the Trial Examiner made atthe hearing and finds that no prejudicial error- was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecases, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following exceptions.There are five Respondents in these cases, National Welders SupplyCo., Inc. ; Lee Associates, Inc. ; Investigations, Inc. ; R. E. Lee ; andW. B. Crider, Jr. The Trial Examiner found, as the complaintalleged, that the five Respondents violated Section 8(a) (1) by theirconduct with respect to employees of National Welders Supply, Inc.,and applicants for employment with National Welders Supply, Inc.,as set forth in the Intermediate Report, including (1) interrogationconcerning union membership, interest, or activity; (2) threats of dis-132 NLRB No. 39. NATIONAL WELDERS SUPPLY CO., INC., ETC.661charge for engaging in union activity ; (3) requests that any unionactivity be reported to the Respondents; (4) and instructions torefrain from union membership or activity.The first charge herein against four of the Respondents, namely, LeeAssociates, Inc., Investigations, Inc., Lee, and Crider, was servedupon them on September 6, 1960. Relying on Section 10 (b) of theAct, these four Respondents moved to dismiss the complaint withrespect to alleged unlawful conduct committed by them more than 6months prior to the service of the charge upon them. In his Inter-mediate Report, the Trial Examiner denied the motion to dismiss thecomplaint.He reasoned that, as these four Respondents had engagedin unfair labor practices within as well as outside the 6-month periodand as they had engaged in such unfair labor practices in their capac-itiyas representatives of the Respondent, National Welders SupplyCompany, Inc., as to whom timely charges had been served coveringall the unfair labor practices found, it was "unnecessary to determinewhat effect, if any, Section 10(b) of the Act has upon the evidencedetailed herein and the order that I shall issue based thereon."AsLee Associates, Inc., Investigations, Inc., Lee, and Crider engaged inunfair labor practices within the 10(b) period, the Trial Examinerproperly denied their motion to dismiss the complaint.However, asthe first charge was served upon them on September 6, 1960, we shall,contrary to the Trial Examiner, limit our unfair labor practice find-ings as to them to the unlawful conduct engaged in by them on andafter March 6, 1960, as detailed in the Intermediate Report.'ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent, National Welders Supply Co., Inc., Charlotte,North Carolina, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees, including applicants for employ-ment, concerning their union membership, interest, or activity, in amanner constituting interference, restraint, or coercion within themeaning of Section 8 (a) (1) of the Act.(b)Threatening or otherwise warning employees, including ap-plicants for employment, that they would be discharged or not hiredfor engaging in union activities.(c)Requesting employees, including applicants for employment,to report any union activity to their supervisors, or officers, or to theRespondents, R. E. Lee or W. B. Crider, Jr.'The H.K. Ferguson Company,124 NLRB 544, 566. Cf.United Mine Workers ofAmerica,129 NLRB 146. 662DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d) Instructing its employees, including applicants for employ-ment, to refrain from joining or having anything to do with Inter-national Union of Operating Engineers, Local No. 465, AFL-CIO,or any other labor organization.(e) In any like or related manner interfering with, restraining, orcoercing employees, including applicants for employment, in the ex-ercise of their rights of self-organization, to form labor organiza-tions, to join or assist International Union of Operating Engineers,Local No. 465, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section7 of the Act, and to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its Charlotte and Derita, North Carolina, plants, copiesof the notice attached hereto marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after having been duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.The Respondent shall also per-mit the other Respondents to post the notices required of them in sec-tion B2(a) of this Order.Reasonable steps shall be taken by theRespondent, National Welders Supply, Inc., to insure that said no-tices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.B. The Respondents, Lee Associates, Inc., Investigators, Inc., R. E.Lee, and W. B. Crider, Jr., and each of them, their officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) Interrogating the employees of, including applicants for em-ployment with, National Welders Supply Co., Inc., concerning theirunion membership, interest, or activity in a manner constitutinginterference, restraint, or coercion within the meaning of Section8 (a) (1) of the Act.(b)Threatening. or otherwise warning employees of, includingapplicants for employment with, National Welders Supply Co., Inc.,2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " NATIONAL WELDERS SUPPLY CO., INC.,- ETC.663that they would be discharged-Or not hired for engaging in union'activities.(c) Instructing employees of, including 'applicants for employ-ment with National Welders Supply Co., Inc., to refrain from join-ing or having anything to do with International Union of OperatingEngineers, Local No. 465, AFL-CIO, or any other labor organiza-tion.(d) In any like or related manner interfering with, restraining,or coercing the employees of, including applicants for employmentwith, NationalWelders Supply Co., Inc., in the exercise of theirright to self-organization, to form labor organizations, to join orassist International Union of Operating Engineers, Local No. 465,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, andto refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in their offices in Charlotte, North Carolina, and at theCharlotte and Derita, North Carolina, plants of National WeldersSupply Co., Inc., copies of the notice attached hereto marked "Ap-pendix B." 3Copies of said notice, to be furnished by the RegionalDirector for the Eleventh Region, shall, after having been dulysigned by the Respondents, Lee Associates, Inc., Investigations, Inc.,R. E. Lee, and W. B. Crider, Jr., and each of them, be posted by theRespondents immediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees, including applicantsfor employment, are customarily posted.Reasonable steps shall betaken by the above-named Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps theRespondents, and each of them, have taken to comply herewith.8'See footnote2,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees, including applicants 664DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor employment, concerning union membership,interest, or ac-tivities in a manner constituting interference, restraint, or coercionwithin the meaning of Section 8(a) (1) of the Act.WE WILL NOT threaten or otherwise warn our employees, includ-ing applicants for employment, that they will be discharged or nothired for engaging in union activities.WE WILL NOT request our employees, including applicants foremployment, to report any union activity to any supervisor orofficer of this Company or to any outside agency or agent.WE WILL NOT instruct our employees, including applicants foremployment, to refrain from joining or having anything to dowith International Union of Operating Engineers, Local No. 465,AFL-CIO, or any other labor organization.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the right to engage in or re-frain from engaging in any or,all of the activities guaranteedthem by the National Labor Relations Act, as amended.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization.NATIONAL WELDERS SUPPLY CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify all employees, including applicantsfor employment that :WE WILL NOT interrogate employees, including applicants foremployment, of National Welders Supply Co., Inc., concerningunion membership, interest, or activity in a manner constitutinginterference, restraint, or coercion within the meaning of Section8 (a) (1) of the Act.WE WILL NOT threaten or otherwise warn employees, includingapplicants for employment, of National Welders Supply Co., Inc.,that they will be discharged or not hired for engaging in unionactivities.WE WILL NOT instruct employees, including applicants for em- NATIONAL WELDERS SUPPLY CO., INC., ETC.665ployment, of National Welders Supply Co., Inc., to refrain fromjoining or having anything to do with International Union ofOperating Engineers, Local No. 465, AFL-CIO, or any otherlabor organization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the right to engage in or refrainfrom engaging in any or all the activities guaranteed them by theNational Labor Relations Act, as amended.All employees, including applicants for employment, are free tobecome or remain, or refrain from becoming or remaining, membersof the above-named or any other labor organization.LEE AssoclATES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)INVESTIGATIONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(R. E. LEE)Dated----------------By-------------------------------------(W. B. CRIDIDR, Jr.)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and an amended charge filed on March 19, 1959, and July 25 andSeptember 2, 1960, respectively, by International Union of Operating Engineers, LocalNo. 465, AFL-CIO, herein referred to as the Union, the Acting Regional Director forthe Eleventh Region of the National Labor Relations Board, herein referred to as theBoard, issued a consolidated complaint on September 12, 1960, against NationalWelders Supply Co., Inc., Lee Associates, Inc., Investigations, Inc., R. E. Lee, andW. B. Crider, Jr., Respondents herein, alleging violations of Section 8(a)(1) of theNational Labor Relations Act, as amended (29 U.S.C. Sec.151, etseq.), herein calledthe Act. In their duly filed answer, Respondents, while admitting certain allegationsof the complaint, denied the commission of any unfair labor practice.Contemporaneously with the filing of their answer Respondents moved to strikeand to dismiss certain portions of the complaint and to make the complaint in certainrespects more definite and to require the filing of bill of particulars.The foregoingmotions were referred for consideration and disposition to Trial Examiner AlbertP.Wheatley who, on September 29, 1960, reserved on the motions to dismiss, whichmotions are hereby denied, for reasons specified herein(infra,and footnotes 11 and12).In addition, Trial Examiner Wheatley granted, in part, the motions to makemore definite and for a bill of particulars, the terms of which the General Counselcomplied with on October 7, 1960.Pursuant to notice, a hearing was held before me on October 18 and 19 and No-vember 10, 1960, at Charlotte, North Carolina.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evidence,to present oral argument, and to file briefs.During the course of the hearing theGeneral Counsel, over Respondents' objection, amended the complaint to include 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain incidents that were in fact accumulations of evidence relating to violations ofthe Act already alleged.With respect to these amendments and to certain allegationsin the consolidated complaint Respondents moved to dismiss for the reason that thesubstance of the amendments and specified allegations constituted an enlargementof the original charges in the case. "A complaint `may allege violations not allegedin the charge if (a) they are closely related to the violations named in the charge,and (b) occurred within six months before the filing of the charge.' " 1As a detailedreview of the credible evidence in this case will disclose(infra)both of these con-ditions have been fulfilled and I therefore deny Respondents' motions to strike anddismiss.Upon consideration of the entire record before me, including arguments made atthe hearing, the briefs of the parties, and upon my observation of the witnesses,2 Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT NATIONAL WELDERS SUPPLY CO., INC.National Welders Supply Co., Inc., hereafter referred to as the Company, is a NorthCarolina corporation maintaining its main office and three installations in the Char-lotte,North Carolina, area where it is engaged in the manufacture, sale, and distribu-tion of commercial gases and cylinder trucks and the sale and repair of weldingequipment.The Company also maintains warehouse and sales distribution centersat Asheville, Fayetteville, and Salisbury, North Carolina, and at Greenville, Columbia,Charleston, and Florence, South Carolina.The Company annually purchases frompoints outside of the State of North Carolina raw materials valued in excess of$75,000.During the same period it sold and shipped to customers outside the Stateof North Carolina from its installations in the Charlotte area finished products valuedin excess of $250,000.Respondents admit and decisions of the Board establish 3that the Company is engaged in commerce.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning of Section2(5) of the Act.IH.THE ISSUES INVOLVED1.The substantiality of evidence of unlawful interrogation, threats, warnings, andother proscribed forms of interference, restraint, and coercion of the Company'semployees.2.The employer status of labor consultants who were retained by the Companyand thereafter acted on its behalf.3.The employee status of applicants for employment who have been interferedwith, restrained, and coerced.4.The application of Section 10(b) of the Act to situations where parties Re-spondent are added by amendment to the charge, and where the charge is enlargedby addition of incidents to the complaint.IV.THE UNFAIR LABOR PRACTICESA. The advent of the UnionUnion interest among the Company's employees first developed in late 1958 uponthe filing of a petition with the Board by the Union requesting that a representationelection be held.4Six weeks before the election Union Representative Robert Hiceappeared on the scene and began soliciting memberships among the employees.Despite his efforts the Union lost the election, held on February 24 and 25, 1959, by avote of 31 to 22.1N L R B v. Pallette Stone Corporation. Inc,283 F. 2d 641, 642 (C.A. 2).Mt.ClemensMetal ProductsCo, 126 NLRB 1297, footnote 7.2Unless specifically indicated to the contrary any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his or herdemeanor as I observed it at the time the testimony was given. CfBryan BrothersPackting Company,129 NLRB 285 To the extent that I indicate hereafter that I rejectin part or entirely the testimony of any given witness, it is my intent thereby to indicatethat such part or whole of the testimony, as the case may be, is discredited by meJackson Maintenance Corporation,126 NLRB 115, 117, footnote 1.sNational Welders Supply Company, Inc.,129 NLRB 514.A Case No. 11-RC-1196 (not published in NLRB volumes). NATIONAL WELDERS SUPPLY CO., INC., ETC.667B. The Company's advisersImmediately following the filing of the Union's first petition for a Board-conductedelection, the Company, in late 1958, retained a firm of labor consultants, Lee Associ-ates, Inc., another Respondent herein, whose president, R. E. Lee, also a Respondent,thereafter took an active part in the Company's labor problems, advising it as to itsrights in connection with the election petition, representing it at subsequent Boardproceedings, and recruiting, screening, and processing applicants for employment.Lee Associates, Inc., maintains offices in Charlotte, North Carolina, and in additionto the Company represents approximately 100 other clients.5 This organization sharesoffice space with and appears to be closely integrated with Investigations, Inc , an-other Respondent herein. Investigations, Inc., was organized in March 1960. Itspresident is Respondent W. B. Crider, Jr., and its vice president Respondent Lee,who is also one of its principal stockholders.The testimony adduced at the hearingstrongly suggests that each organization is thealter egoof the other but this inter-relationship is of no relevance to the issues presented in this case, as both organiza-tions, and their respective and overlapping officers, participated actively in the conductalleged to be violative of the Act.The facts set forth hereafter establish in detail the close working relationship exist-ing between these four Respondents and Respondent National. By such relationship,instituted directly by Respondent National, these Respondents became agents of Re-spondent National and employers within the meaning of Section 2(2) of the Act, sub-ject to the remedial processes of the Board.For "the Act makes one who aids theimmediate employer in contravening the statute an employer also.Such aninterpretation is an adoption of the established common law principle that an agent isaccountable for his own illegal acts even though performed under conditions im-posing liability on his principal." 6C. Sequence of eventsUpon receipt of notice of the election petition Respondent Company, in additionto enlisting the professional services of Lee, undertook the more direct approach ofinterviewing the employees. In November 1958, after consulting with RespondentLee, the Company's president, J. A. Turner, Jr., by his own admission, questionedemployees at both the Charlotte and Derita plants.At the main plant (Charlotte)he called a number of the employees to his office, including J. W. Bright andFred D. Hoke, told them of the Union's claim of a majority, and asked them howthey felt about the Union .7Turner followed the same procedure at the Deritaplant where he assembled the employees, including R. J. Smith, nand asked each howhe felt about the Union.8As the campaign progressed Respondent Lee appears to have assumed more direc-tion of the Company's quest for information.Thus in mid-January, in Turner'soffice, Lee summoned employee Archie Small and, after warning him that the sub-stance of their conversation was not to be repeated, asked him if he had ever had anydealings with the Union.When Small told him that on one occasion he had suchdealings, Lee told him "that they already knew that."He then sought to learn whohad talked union with Small on company property, and who the union leaders were.He then told Small that he did not have to supply the instigators' names as theywere already known and "they wouldn't be there too long after it was over." 95 The testimony of Respondent Lee. I do not credit Lee generally, however, except asto undisputed matters peculiarly within his knowledge, admissions against his or theother Respondents' interest, or except as his testimony is corroborated by the testimonyof credible witnesses.In so concluding I rely entirely upon my observation of this wit-ness at the hearingCf footnote 2,supra9N.L R B v. Taylor-ColqusttCo , 140 F. 2d 92, 93 (C.A 4).7The credited testimony of Bright.Employee Hoke's testimony was singularly un-informativeand evasive.After several questions by me, however, he recalled having beenaskedto Turner's office where he "guessed" he was asked how he felt about the UnionIn the questioning that followed, Hoke became so agitated and evasive that I deem histestimony to be valueless for any purpose and do not rely upon it herein.8The credited testimony of employee Smith, corroborated by President Turnero The credited testimony of employee Small. In the course of the cross-examination ofSmall, Respondent's counsel sought, by way of reference to a prior inconsistent statement,to establish Small's lack of credibility.This statement,as well assimilar general andspecific statements taken from other employees, was procured at the employer's requestduringthe employee's continuing tenure of employment,and, inpoint of time, after thecommissionof the actsalleged herein as unfair labor practices.Specifically, by, the 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDSmall was emphatic that Lee did not limit his objection to union activity to suchas would affect an employee's work.Respondent Lee conceded that he had sucha conversation with Small but that it was for the purpose of ascertaining who, ifanyone, was "bringing pressure to bear against him for signing a union card andworking on behalf of the Union," in such a manner that it was affecting Small'swork.Lee thus sought by his testimony to create the impression that he was onlyprotecting Small, a known union leader, from the shop persecution by employeesopposed to the Union. I do not believe Lee, for his avowed reasons become flimsyby his elaboration.Thus he testified that he warned Small that if in the future anyonebrought pressure on him and Small failed to report this fact Small's job would bein jeopardy.Lee's zeal in thus protecting Small's right to work peaceably reachesa ridiculous finale-the jeopardy of Small's job.Mindful of this inconsistency and ofthe eagerness with which Lee concededly sought to curtail union activity on companytime and property, I am further persuaded that his testimony generally is unworthyof credence.Lee had a similar conversation with Eugene Blevins during this same period.Blevins,who had been hired several weeks previously, was called up to "Lee'soffice," presumably an office at the plant being used by him.Lee asked him if any-one had approached him about the Union.ioShortly after the February 1959 election Lee interviewed applicants for employ-ment referred to him by the Company's secretary, Brice Keller.One of these,Stacy Long, credibly testified that in the course of the interview Lee asked him howhe felt about unions, and told him that a union had sought to organize the Com-pany's employees and had failed, that he had the names of those who had voted forthe Union, and that he hoped to get rid of them before the next election was held.Lee told Long of the job he had in mind for him and told him that if he engaged in,any union activities it would be found out and not only would Long lose his jobbut he would be "black-balled" in the area.Lee further requested Long to reportto him any approach to join the Union or any threat on the part of a union memberor leader.For reasons not relevant to the issues in thiscaseLong was never selectedfor employment.iiThereafter on June 22, 1959, Burmah H. Curtis applied at the Company's officefor employment.12Secretary Keller interviewed him and passed him on to Plantstatement, the individual employee expressed the voluntary nature of his action and dis-claimedany threat, bribe, or inducement by management of the Company for refrainingfrom unionactivitiesSignificantly,most of the employees questioned at the hearingconcerning this statement which they had signed, had extreme difficulty in defining thewords andphrases to which they had subscribed.The compulsionsinherent in the procurement of such a statement are obvious I can-not, therefore, blind myself to reality and place credence upon them or permit their useto damage what I deem to be otherwise credible testimony. I therefore reject the state-ments for all purposesN L R.B. v. Habib Marcus, d/b/a Marcus Bros.,272 F 2d 253(C.A 2)10Blevins' credited testimony. I do not accept Lee's explanation of this questioning asbeing merely a chance meeting in the plant and a query as to how he was getting alongand if "pressure was being brought to bear on him."u It Is Respondents' contention that Long and other applicants for employment whowere never hired are not properly included in the category of "employees" for purposesof assessingthe allegations of the unlawful conduct herein.The Supreme Court hasdisposed of Respondent's argument by classifying such individuals as employees for thepurpose ofassessingdiscrimination.Phelps Dodge Corp. v. N.L.R B.,313 U S. 177,183-187.Discrimination, of course, has always been held to constitute interference, restraint,and coercionin violation of Section '8(a) (1), as well as being the basic substance ofSection 8 (a) (3).N LR B. v.RemingtonRand, Inc.,94 F. 2d 862, 869 (C A. 2) ; SixthAnnual Report of the NLRB, 87-89 (1941). Certainly, therefore, if an applicant be con-sideredan employee when the victim of unlawfuldiscrimination,he becomesno less anemployee when he allegedly becomes the victim of interference, restraint, and coercion,of which discrimination is but one variety.zaRespondents move to dismiss the complaint as -to this particular incident,occurringas it did following the signing of a settlement agreement, later rescinded, in Case No.11-CA-1458 and more than6months priorto the filing of the charge in Case No.11-CA-1662"The Board is not precluded from `dealing adequatelywith unfair laborpracticeswhich are related to those alleged in the chargeand whichgrowout of themwhilethe proceedingis pendingbeforethe Board.' 11N.L.R B. v. PantMilling Company,360 U.S. 301,309.[Emphasissupplied.]Accordingly,Respondents'motion to dismisson this ground is denied. NATIONAL WELDERS SUPPLY CO., INC., ETC.669Superintendent Coggins who secured an application from him, interviewed him, andreferred him to Respondent Lee Associates, Inc., at its Charlotte office.Upon visit-ing that office Curtis was interviewed by Charles Geer who held the title of industrialengineer and vice president in the Lee organization.13Geer asked Curtis if he hadheard of the trouble the Company had had with the Union and elaborated by referringCurtis to a notice he would see on the bulletin board (if he got the job) to the effectthat anyone found to be talking about or having anything to do with the Unionwould be dismissed.The notice which is frequently referred to in the record read asfollows:TO ALL EMPLOYEESA GOOD MANY OF YOU HAVE RECENTLY BEEN ASKING QUES-TIONS IN REGARD TO THE FOLLOWING MATTERS AND WE HAVEDECIDED TO STATE THE COMPANY'S POSITION ON THESE MAT-TERS AS CLEARLY AND AS DEFINITELY AS WE CAN FOR EVERY-BODY ALIKE.IT IS NOT NECESSARY, AND IT IS NOT EVER GOING TO BE NEC-ESSARY, FOR ANYONE TO BELONG TO THE OPER. ENG. UNION, ORANY OTHER UNION, IN ORDER TO WORK IN THIS PLANT.NO PERSON WILL BE ALLOWED TO CARRY ON UNION ORGANIZ-ING ACTIVITIES IN THE PLANT DURING WORKNG HOURS. ANY-BODY WHO UNDERTAKES TO DO SO AND WHO THEREBY INTER-FERES WITH HIS OWN WORK OR THE WORK OF OTHERS WILL BEDISCHARGED.WE WILL NOT TOLERATE ANY ACT BY THE UNION OR UNIONMEMBERS WHICH IS DONE WITH THE PURPOSE OF CAUSING ANYTROUBLE IN THE PLANT FOR EMPLOYEES WHO ARE OPPOSED TOTHE UNION. THOSE WHO UNDERTAKE TO PUT SUCH PRESSUREON OTHER EMPLOYEES WILL BE DISCHARGED.ANYBODY WHO TELLS YOU ANYTHING CONTRARY TO THEFOREGOING IS NOT TELLING YOU THE TRUTH.NATIONALWELDERS SUPPLYCO. INC.Geer told Curtis of the recent election and went on to say that they knew everyman who had anything to do with the Union.Geer, by his own admission, thendirected Curtis that if he were approached by anyone"while on the job that heshould report this to his supervisor."14Geer explained to Curtis, and reiteratedat the hearing, that the reason for this effort to eliminate union activity during work-ing hours and on the property was the dangerous character of the work,the manu-facture of oxygen,and the dangers inherent in employee distraction.By the time David S. Harllee applied for a job with the Company in October 1959,Lee Associates,Inc., had assumed not only the interviewing of applicants but theirrecruiting as well.Accordingly,Harllee, in answering a newspaper ad, went directlyto Lee.Harllee credibly testified to three interviews with Lee; two prior to hishiring and one a week thereafter.During the course of the first interview, Leeasked Harllee if he had ever been a member of a union.Harllee appeared to havethe necessary qualifications and was recalled for another interview and offered a job.After a week on the job Harllee returned to Lee's office at Lee's earlier request.Leeon this occasion told him "not to say anything about the union out there,that theydidn't like the union and that if [he]said anything about the union or talked oranything, that [he] would probably get dismissed from the job."The hiring procedure at the Derita plant assumed similar overtones during thisperiod.Thus employee Berrell Gardner credibly testified that in November 1959,while interviewing him for a job,Plant Foreman Howard Smith asked him if hebelonged to the Union and told him the Company was nonunion.15Smith turnedGardner over to Lee for further interviewing.Lee, in the course of the interview,"Geer is no longer associated with Lee14Geer's account of this incident agreees substantially with Curtis' credited account andis accepted.I do not, however, credit his denial that he told Curtis that the union ad-herents were known. It stretches credulity to conclude that an organization as activeand presumably as qualified as Lee Associates, Inc, of which the witness was vice presi-dent,had not, in 6 months,identified the leaders of the Union whose activities on theproperty they were seeking to curtail.25 1 do not credit Foreman Smith's denial of this statement attributed to him. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Gardner if he had any dealings with the Union or if any of his relativeswere "union people." Lee then told Gardner that people "had been fired on accountof talking about the union" and in this respect Gardner testified that Leedid notlimit his warning to the engaging in union activities "on the job." 16Sinkler Vogt applied for work with the Company on March 1, 1960, reportingfirst to Secretary Keller who referred him to Lee Associates, Inc.Respondent LeeinterviewedVogt and in the process told him that he could get a job with theCompany as long as he was not involved with the Union. Lee then asked him if hehad ever belonged to a union, to which Vogt replied that he had worked on a unionjob but that he was only employed as an "extra." Lee, in approving Vogt foremployment, warned him in conclusion that if he got involved with the Union hewould be fired.17And in this respect Vogt had no recollection whatever that Leehad limited his warning on union activities to those which occurred on companytime and property.A month thereafter, Philip C. Howard applied for a job at the Company's Deritaplant, where he saw Foreman Smith. Smith referred him to Secretary Keller. In thecourse of his conversation with Howard, Keller asked him if he had belonged to alabor union; to which Howard replied that he had belonged to the Steelworkers 10years previously.Keller gave him an application form to fill out and sent him toLee.Lee also inquired of Howard's union membership and was given the same reply.Whereupon, Lee stated that the Company had been having "a little labor trouble."Howard left after filing his application with Lee.He thereafter made several callsto Keller to inquire as to his application.On one call Keller told him the reportfrom Lee had not yet been received by the Company, and on the final call to Keller,Howard was told that "the job fell through."This was his last contact with theCompany.18Early in May 1960, Kenneth Buchanan applied for work with the Company andsaw Foreman Howard Smith who referred him to Secretary Keller.Keller putBuchanan to work in the plant and several days thereafter sent him a message,through Foreman Smith, to report to Respondent Lee's office.During the course ofBuchanan's interview, Lee asked him if he ever belonged to a union or would be infavor of a union, and Buchanan answered in the negative.Meanwhile RespondentCrider, who was present throughout the interview, was engaged in making notes.Lee also asked Buchanan if any of his family were members of the Union and heconcluded the interview by stating that if Buchanan "was for the union and tried toget it," he would not work for the Company.19In the latter part of June 1960, employee Ransom B. Tarleton applied for workin answer to a classified advertisement and was interviewed by Foreman HowardSmith, who referred him to Secretary Keller.20Keller gave Tarleton an applicationform to fill out and directed him to Lee Associates, Inc., where he was interviewed byRespondent Crider.Employee Tarleton's testimony as to what occurred at this interview bears signifi-cance only by virtue of its confusion. In detailing what happened at the interview,Tarleton volunteered that he was not sure whether or not Crider asked him if heever belonged to a union. Later on he testified that "he thought he asked [him] thatquestion."And when next asked what he replied to this question, Tarleton testified,"I told him that I didn't know anything about a union, that I had never been underone."The significant feature of this witness' testimony is his uncertainty as to whatwas asked him, and his prompt recall of his reply.Tarleton impressed me as anintelligent individual who should have experienced little difficulty in either recollect-ing past events or answering questions.And upon my observation of this witness Iam convinced that he did understand the question, and knew the answers, but thathe was laboring under compulsions, real or fancied, which related to his employmenttenure.Thus, assessing his testimony, I am constrained to interpolate his remarksand credit them as evidence of Crider's interrogation of him concerning the Union.21In addition to the foregoing incidents involving alleged threats and interrogationof employees, evidence was offered in the form of testimony by employee Thomas16The credited testimony of employee Gardner17The credited testimony of employee Vogt.isThe credited testimony of Howard I do not accept Keller's explanation of his con-versation with Howard as being, in part, a discussion,not of a labor union, but of acreditunion.19 The credited testimony of Buchanan.20 Tarleton had sought a job a month earlier but it had been filled before he had madeinquiries.21Respondent Crider was never specifically questioned concerning the Tarleton interview. NATIONAL WELDERS SUPPLY CO., INC., ETC.671Braswell and rebuttal testimony by Respondents Lee and Crider relatingto an inci-dent occurring in the offices of these respective Respondents and their counsel, andto several pretrial statements in apparent contradiction with one another and withBraswell's own testimony.The substance of the evidence adduced by the GeneralCounsel would, if believed, contribute nothing but an accumulationof incidentssimilar to those already detailed herein and would in no way add or detract to anyorder I would recommend be issued herein.As a resolution of this conflict of evi-dence would thus contribute nothing to the final results in this proceeding and wouldunduly burden this report, I shall make no findings with respect to any allegedincident relying for its proof upon the testimony of Thomas Braswell, or anyincidentconcerninghim, which testimony I do not consider herein for any purpose.D. Analysis and conclusionsThe facts detailed above describe in chronological order a campaign on the partof the Company and its retainedagentscalculated to uncover all that was to belearned of the Union's progress amongthe employees, to forewarn applicants andnewly hired employees of the Company's predisposition against the Union,to seekout by way of employeeespionageand reporting any union activity or leadershipthatmight have otherwisegoneunnoticed, to insinuate that the Company and itsretained agents had knowledge of whoamongthe employees belonged to or wereactive in the Union, and to underline the consequences of union membership, activity,or leadership by suggesting that anyone who became so involved and those alreadyso involved would be discharged and "black-balled" in the area.By thus interrogating the employees and applicants, threatening and warning themof the discharge that would result from their union membership and activity,askingthem to spy upon their fellow employees and reportthe results of the espionage tocompany supervisors and officers and to Respondents Lee and Crider, and by in-structing the employees to avoid the Union, the Respondent Company and Re-spondents Lee, Lee Associates, Inc., Crider, and Investigations, Inc., all acting in theCompany's interest and behalf,22 interfered with, restrained, and coerced the em-ployees, including applicants for hire in the exercise of their statutory right of self-organization.Citation of authority is unnecessary to establish that such conduct, col-lectively and as individual incidents detailed herein, constitute a violation of Section8(a)(1) of the Act, and I so find.It is Respondent's position, however, as stated in its argument beforeme, in itsbrief, and in thecross-examinationof witnesses, that all it' has done here is to legiti-mately insulate itself from the damage to its plant and plant efficiency by promulgat-ing and policing a regulation which forbade union activity on company time andproperty.A study of the incidents described above and the credited evidence uponwhich they rest clearly defines an attempt on the part of the Company and the otherRespondents in its behalf,to eliminatethe Union and anyone remotely associatedwith it.Under circumstances which so clearly establish that the Company's rule "wasadopted for a discriminatory purpose" and that the notice was posted as an adjunctof this same purpose, I find it unnecessary to consider further the legal aspects of thisparticular plantrule 23Indeed, were the evidence of discriminatory motivation lessclear the company reliance upon its rule would be nonetheless fruitless because (1)the rule was applicable to nonworking as well as working time, and (2) there wasno showing in the record by the testimony of any companyofficial,credible or other-wise, "that special circumstances make the rule necessary in order to maintain pro-duction or discipline." 242'Respondents Lee Associates, Inc , Lee Investigations, Inc., and Crider moved to dis-miss the complaint with respect to conduct committed by them, and each of them, prior tothe filing and service on September 6, 1960, of the amended charge in aCse No 11-CA-1662,wherein they were designated for the first time as parties Respondent to these proceed-ings.As the credited evidence detailed above discloses the commission by these Respond-ents, and each of them, of conduct found to be unlawful at times within the period of6 months prior to the filing of the amended charge, as well as prior to such period, andas, in any event, these Respondents have been found to have acted as representatives ofRespondent National at all times covered by both charges herein as well as by the amendedcharge, I find it unnecessary to determine what effect, if any, Section 10(b) of the Act hasupon the evidence detailed herein and the order that I shall issue based thereon. Accord-ingly, I deny Respondents' motion to dismiss23 Republic Aviation Corporation v. N L.R B.,324 U S. 793, footnote 10;Walton Manu-facturing Company,126 NLRB 697, 698.24Walton Manufacturing Company, supraIn this respect I can place no reliance upon 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn conclusion, therefore, I find for the reasons detailed above that Respondentsand each of them have interfered with, restrained, and coerced the employees of theRespondent Company in the exercise of their rights guaranteed them by Section 7of the Act, thus violating Section 8(a)( I) of the Act.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section IV, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.VI.THE REMEDYHaving found that the Respondentsengaged incertain unfair labor practices, Ishall recommend that they cease and desist therefrom and take certain affirmativeaction which it is found necessary to effectuate the policies of the Act, including theposting of two appropriate notices at each of Respondent Company's plants andinstallations:one noticeat each locationbeing signedby Respondent Company, anddesignated herein as "Appendix A," and the second notice ("AppendixB") beingsigned by the other Respondents. In addition I would recommend that the latternotice, designated as "Appendix B," be posted in the offices of Respondents LeeAssociates, Inc., Investigations, Inc., R. E. Lee, and W. B. Crider, Jr., in public andconspicuousplaces for a designated period.In relation to the framing of an adequate remedy for the unlawful conduct I havefound herein I have particularly considered the nature of the operations of Respond-entsLee Associates, Inc., and Investigations, Inc., and their respective presidents,Respondents R. E. Lee and W. B. Crider, Jr. These Respondents, by their own ad-mission,are retained by approximately 100 industrial clients, presumably for thepurpose of rendering a labor relations service similar to that rendered to the Respond-ent Company.There is nothing in this record to suggest that in the rendering ofsuch services to its clients generally these Respondents, or any one or more of them,indulged in the same unlawful tactics which I have found they committed with respectto Respondent National's employees. I am, therefore, precluded from requiring thattheseparticular Respondents post notices or otherwise notify the employees of theirother clients that they will cease and desist from the unlawful conduct committedwith respect to Respondent National's employees. Instead I will recommend theposting be limited, as noted above, to these Respondents' own offices and to the sev-eral installations of Respondent National and that it specify that these particularRespondentswill ceaseand desist their unlawful actions not only with respect toRespondent National's employees but to the employees of any other employer.Torequire less would bea meaninglessgesture that would in no way effectuate theremedial purposes of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent National Welders Supply Co., Inc, occur incommerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with, restraining, and coercing the employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]the testimony of Charles Geer, whom I have previously credited In part, that the purposeof the rule was one of safety(supra)Geer was not an official of the Company promulgat-ing the rule but merely an ex-official of the Company's representative in labor relationsmattersIt is my understanding of theWaltoncase that a more substantial showing of"'special circumstances" must be made